Citation Nr: 0708069	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for neuropathy of the left lower extremity 
associated with diabetes mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran initiated an appeal as to the initial ratings 
assigned for peripheral neuropathy of the upper extremities; 
however, the veteran withdrew his appeal as to the upper 
extremities during his October 2006 hearing before the 
undersigned Acting Veterans Law Judge.  As the legal 
requirements for a proper withdrawal have been satisfied, 
further action by the Board on the upper extremity claims is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2006).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected neuropathy of the left lower 
extremity associated with diabetes mellitus causes no more 
than mild incomplete paralysis.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected neuropathy of the left 
lower extremity.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The record, however, does not support the 
assignment of different percentage ratings during the period 
in question for this service-connected disability.  

Service connection for neuropathy of the left lower extremity 
was granted with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8524.  See February 2005 
rating decision.  38 C.F.R. § 4.124a, Diagnostic Code 8524 
provides the rating criteria for paralysis of the internal 
popliteal nerve (tibial), with ratings of 20 and 30 percent 
assigned for moderate and severe incomplete paralysis, 
respectively, and a rating of 40 percent assigned for 
complete paralysis of the internal popliteal nerve.  

The preponderance of the evidence shows that the veteran's 
neurological problem of the left lower extremity does not 
more nearly approximate moderate, incomplete paralysis.  The 
Board finds highly probative the findings of the three VA 
examiners who have provided a neurological examination of the 
left lower extremity.  During a November 2001 VA general 
medical examination, the only positive finding during a 
neurological examination of his lower extremities was a 
slight decrease of cold sensation at the level of ankles 
downwards bilaterally.  The veteran had good vibratory sense 
in both lower extremities without any significant deficit of 
vibratory sensation.  Deep tendon reflexes were equal and 
symmetrical and cerebellar function was intact without any 
abnormal movement or ataxia.  The VA examiner noted that the 
veteran had a history of non insulin dependent diabetes over 
the last four to five years with possible early diabetic 
peripheral neuropathy of both lower extremities, but no 
definite diagnosis was given.  

Again, during an August 2003 VA peripheral nerves 
examination, there were minimal findings which did not rise 
to the level of moderate, incomplete paralysis of the 
internal popliteal nerve (tibial).  The veteran described a 
tingling and burning sensation from his knees down, and 
minimal pain and numbness beginning in the posterior knee to 
the calf and ankle of his left leg.  The only objective 
finding on physical examination was a slightly diminished 
sensory examination.  The veteran's feet showed good hair 
growth, no edema, and bilaterally intact pedal pulses.  The 
veteran was unable to walk on his toes secondary to back 
pain, walked poorly on his heels, and was unable to squat 
secondary to hip pain.  Vibratory and position sense of his 
left foot were normal.  Significantly, electromyograph (EMG) 
studies showed the left peroneal and left tibial nerves were 
within normal limits; needle screening did not reveal any 
abnormal findings.  

During another VA peripheral nerves examination in December 
2005, the veteran had similar subjective complaints.  Again, 
the only positive objective finding on examination was 
decreased vibration and decreased light touch sensation in 
the foot and leg.  A motor examination of his left lower 
extremity revealed muscle strength of five, and there was no 
impairment of motor function or affected nerves.  Sensory 
function examination of the left lower extremity revealed 
normal position sense.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected 
neuropathy of the left lower extremity, as there is no 
evidence of record to indicate that his disability has 
resulted in more than mild incomplete paralysis of the 
internal popliteal nerve.  Essentially, the examination 
reports show only mildly decreased sensation without positive 
EMG findings, without impairment of motor function, and 
without abnormal position sense.  See November 2001, August 
2003 and December 2005 VA C&P examination reports; January 
2003, May 2003 and January 2004 records from Dr. M. J. Dalle-
Ave; August 2003 VA EMG report.  These mild findings do not 
rise to the level of moderate incomplete paralysis.

The Board has considered the veteran's testimony that a 
higher evaluation for his left lower extremity is warranted 
because his leg hurts constantly and swells if he stands for 
prolonged periods.  However, in the absence of objective, 
clinical evidence that the veteran's service-connected 
neuropathy of the left lower extremity causes moderate or 
severe incomplete paralysis, or complete paralysis of the 
internal popliteal nerve, an increased rating is not 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Although it was not until after the February 2005 rating 
decision that is the subject of this appeal that the veteran 
was provided notice regarding an increased rating for 
neuropathy of the left lower extremity, any defect with 
respect to the timing has since been corrected.  In a 
December 2005 letter the veteran was provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  His claim 
has since been re-adjudicated by the RO in a March 2006 SSOC.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In a June 2006 letter he was advised of the laws 
pertaining to disability ratings and effective dates.  He has 
been afforded ample opportunity to respond to the notice(s), 
to submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  No further 
corrective action is necessary.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA and private treatment records, to 
include medical records associated with the veteran's receipt 
of benefits from the Social Security Administration (SSA), 
have been obtained.  The veteran was also afforded several 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial rating greater than 10 percent for neuropathy of 
the left lower extremity associated with diabetes mellitus is 
denied.  




REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for PTSD.  Such development would ensure that his due process 
rights, including those associated with VA's duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2006).  

The veteran served in Vietnam between October 1969 and 
October 1970 and was awarded the Bronze Star Medal for 
meritorious achievement in ground operations against hostile 
forces in the Republic of Vietnam during the period November 
1, 1969 to August 31, 1970.  See service personnel records; 
Bronze Star Medal Citation.  This award, however, is not a 
combat citation.  The veteran contends that he suffers from 
PTSD as a result of several traumatic experiences that 
occurred while assigned to the Headquarters and Headquarters 
Group (HHG) of the 158th Aviation Battalion of the 101st 
Airborne Division.  See September 2003 VA Form 21-3148; 
October 2006 hearing transcript.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran's claim for service connection for PTSD was 
denied on the basis that although he had been diagnosed with 
PTSD and had described several stressors during interviews 
with his private doctor and a VA examiner, he had not 
returned a PTSD questionnaire and the described stressors 
could not be verified.  See March 2002 rating decision.  
Subsequent to the issuance of that rating decision, the 
veteran described several stressors both in a handwritten 
statement and during a video conference hearing.  The 
stressors include the bombing of a mess hall while the 
veteran was stationed in Camp Evans sometime between October 
1969 and January 1970, during which he helped pick up the 
remains of the officers' bodies, and witnessing the explosion 
of a fuel truck after it hit a mine at Camp Eagle sometime 
between January and April, 1970.  See statement submitted 
with February 2003 NOD; October 2006 hearing transcript.  

Although the veteran has provided detailed information 
regarding his claimed stressors, the RO has not fulfilled the 
duty to assist by requesting verification of the claimed 
stressors from appropriate sources.  This effort is 
particularly important given the diagnoses of PTSD rendered 
without corroboration of the alleged PTSD stressors and the 
absence of evidence that the veteran participated in combat.  
See 38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

The veteran is hereby notified that it is his responsibility 
to report for examination, if scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the Mountain Home VA 
Medical Center since November 2005.  

2.  Prepare a letter asking the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide JSRRC with a description of these 
alleged stressors identified by the 
veteran, namely (1) an incident between 
October 1969 and January 1970 at Camp 
Evans when a part of the mess hall was 
destroyed by the enemy and American 
soldiers were killed; and (2) an incident 
between January and April 1970 near Camp 
Eagle when fuel trucks like the one he 
was driving were under fire from the 
enemy, several tankers exploded, and 
once, the truck ahead of him hit a mine 
and exploded, killing a soldier.  In 
Vietnam, the unit in which the veteran 
served was HHG, 158th Aviation Battalion, 
101st Airborne Div. 

3.  If any of the claimed stressors are 
verified, provide the veteran a VA 
psychiatric examination to determine: (a) 
whether his psychiatric symptoms meet the 
criteria for a diagnosis of PTSD, and (b) 
if so, whether any verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner and the report of 
the examination should include a complete 
rationale for all opinions expressed. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


